                                                       Entered on Docket
                                                       January 22, 2021
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA


 1   Stephen D. Finestone (125675)                       Signed and Filed: January 22, 2021
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820                                  ________________________________________
 5   sfinestone@fhlawllp.com                             DENNIS MONTALI
                                                         U.S. Bankruptcy Judge
 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                              UNITED STATES BANKRUPTCY COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
      In re                                                  Case No. 20-30819 DM
11
      BENJA INCORPORATED                                     Chapter 11
12

13             Debtor.                                       ORDER GRANTING TRUSTEE’S
                                                             EX PARTE APPLICATION FOR
14                                                           AN ORDER PURSUANT TO RULE
                                                             2004 FOR PRODUCTION OF
15                                                           DOCUMENTS AND
                                                             EXAMINATION OF THOMAS
16                                                           GOODE

17

18            The Court having reviewed the Trustee’s Ex Parte Application for an Order Pursuant to

19   Rule 2004 for Production of Documents and Examination of Thomas Goode (the

20   “Application”), and good cause appearing:

21            IT IS ORDERED that:

22            1. The Application is granted as provided herein.

23            2. Thomas Goode (“Goode”) shall produce documents identified in Exhibit A attached

24               hereto no later than 15 days from service of this Order.

25            3. Goode shall appear for an examination via video conference or such other method

26               as may agreed upon by the Trustee and Goode at a mutually agreed upon date but

27               not later than 14 days after production of the documents as required above.

28            4. The Trustee may issue any process that he determines may be necessary in

     Case:
     ORDER20-30819
           RE 2004 APP –Doc# 82
                         GOODE        Filed: 01/22/21     Entered: 01/22/21 14:05:01      Page
                                                                                             1 1 of 5
 1            conjunction with this Order.

 2         5. This Order applies in any converted case and the Chapter 7 trustee appointed in the

 3            converted case is authorized to take the examination and obtain the documents

 4            provided for in this Order without the need for a new application pursuant to Rule

 5            2004.

 6                                     ** END OF ORDER **

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc# 82
                         GOODE     Filed: 01/22/21    Entered: 01/22/21 14:05:01       Page
                                                                                          2 2 of 5
 1                                              EXHIBIT A

 2                                     Instructions and Definitions

 3          A. “Document” and “documents” shall have the same definition as contemplated by

 4   the Federal Rules of Civil Procedure 26 or 34, including, without limitation, all papers,

 5   writings, and records of every type and description, all written, recorded and graphic matter of

 6   every type and description, contracts, receipts, buy orders, canceled checks, drafts, invoices,

 7   statements, memoranda, corporate minutes, bulletins, intra- and interoffice communications,

 8   books of account, worksheets, desk diaries, appointment books, expense accounts, recordings,

 9   notes of conversations, notes of meetings and conferences, telegraphic communications, stock

10   certificates, pamphlets, schedules, studies, books, computer printouts, reports, photographs,

11   maps, charts, photographic records, tapes, transcriptions of tapes, and any other device or

12   medium on or through which information of any type is transmitted, recorded, or preserved.

13   The term “document” also encompasses all matters, instruments or other means of electronic

14   storage or other forms of media, including e-mails and other electronically stored information.

15   The term “document” also means every copy of a document where such copy is not an identical

16   duplicate of the original.

17          B. The term “Communication(s)” or “communication(s)” includes any contact,

18   regardless of method between two or more persons, organizations, companies or other business

19   entities, regardless of form, and shall include, without limitation, meetings, conferences,

20   negotiations, telephone conversations, or any other form of verbal or written exchange of

21   information in the form of facts, ideas, inquiries, or otherwise.

22          C. The term “Goode” means Thomas Goode.

23          D. The term “Debtor” means Benja Incorporated and any of its officers, directors,

24   shareholders, employees, agents, lawyers, as well as any related entities that are or were owned

25   by Debtor and any predecessors or successors in interest, including EPHE Corp and any person

26   acting on their behalf.

27          E. The term “Chapin” means Andrew Chapin and any of his employees, agents,

28   lawyers or anyone acting on his behalf.

     Case:
     ORDER20-30819
           RE 2004 APP –Doc# 82
                         GOODE        Filed: 01/22/21      Entered: 01/22/21 14:05:01       Page
                                                                                               3 3 of 5
 1                             DOCUMENTS TO BE PRODUCED

 2         1. All Documents concerning the Debtor, including but not limited to, tax returns,

 3            corporate resolutions, employment contracts, financial reporting, financial records,

 4            bank records, correspondence, e-mails, texts, vendor contracts and invoices,

 5            customer contracts and invoices, investor and SAFE contracts and any analyses

 6            prepared by third parties relating to the Debtor.

 7         2. All Communications with the Debtor.

 8         3. All Communications with Chapin.

 9         4. All Documents relating to or describing your job duties with the Debtor.

10         5. All Documents relating to any compensation or other consideration received from

11            the Debtor during the period of 2016 to the present.

12         6. All Documents relating to Goode’s involvement in any loans to or investments

13            made by third parties to the Debtor, including any guarantees executed by Goode in

14            connection therewith.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc# 82
                         GOODE      Filed: 01/22/21     Entered: 01/22/21 14:05:01       Page
                                                                                            4 4 of 5
 1   Court Service List:

 2   ECF Participants Only

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case:
     ORDER20-30819
           RE 2004 APP –Doc# 82
                         GOODE    Filed: 01/22/21   Entered: 01/22/21 14:05:01   Page
                                                                                    5 5 of 5
